DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending.
Election/Restrictions

Applicant's election without traverse of Group II, directed to a composition in the reply filed on 05/18/2022 is acknowledged. 
Please note that as previously stated by the examiner in Restriction/election office action, dated 03/18/2022, amended claims 15-20 as filed on 05/18/2022 are placed in Group III (the withdrawn group).  
The requirement is therefore made FINAL.
Claims 1-3 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 4-13 are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)2) as being anticipated by Israel (US 4610977) as evidenced by Pub Chem (https://pubchem.ncbi.nlm.nih.gov/compound/Polyoxyl-35-castor-oil#section=Deprecated-CAS; downloaded on 06/27/2022).
Israel discloses compound of formula:

    PNG
    media_image1.png
    364
    420
    media_image1.png
    Greyscale
(encompass both compounds pivarubicin and benzarubicin, wherein A=different isomers of pentanoate, such as valerate or pivalate etc.) and further provides examples of parenteral compositions with the compounds, with specific example of  N-benzyladraimycin-14-valerate (benzarubicin), wherein 0.01% to 0.4% by weight solution of benzarubicin is made in an aqueous solution containing nonionic surfactant, polyethoxylated castor oil (10% by volume) (also called as cremophor EL (please see the evidence pub chem, section 2.4)) and ethanol (10% by volume) (entire patent; especially abstract, columns 4, 5 and claims):

    PNG
    media_image2.png
    324
    464
    media_image2.png
    Greyscale
. It is noted that all examples of the instant application used cremphor EL as the surfactant.  Thus, 0.01% to 0.4% by weight solution in 10% ethanol+10%cremphor EL+79.99% (for 0.01% active compound) or 79.60% (for 0.4% active compound) aqueous carrier (total 100%). Therefore, in solution, considering density as about 1g/ml of the solution, weight of solution 100g or 100ml solution. When active compound benzarubicin as 0.01% by weight, implies that 0.01g or 10mg of the compound is present in 100g or 100ml of solution (considering density as about 1g/ml of the solution), i.e. 10mg/100ml or 0.1mg/ml or when active compound benzarubicin as 0.4% by weight, 400mg/100ml or 4mg/ml; i.e. the composition with active compound from about 0.1mg/ml-4mg/ml (encompass the range of the instant claims). Further, in the solution 10% of cremphor EL (or 10ml is present in 100ml of solution) implies that cremphor EL was present as 10/100=0.1%. The cited prior art further teaches that other surfactants, similar to cremphor EL may be used in making the composition.
Since the cited prior art reads on all the limitations of the instant claims 4, 7 and 13, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Israel (US 4610977) as evidenced by Pub Chem (https://pubchem.ncbi.nlm.nih.gov/compound/Polyoxyl-35-castor-oil#section=Deprecated-CAS; downloaded on 06/27/2022). 
Determining the scope and contents of the prior art
Israel discloses compound of formula:

    PNG
    media_image1.png
    364
    420
    media_image1.png
    Greyscale
(encompass both compounds pivarubicin and benzarubicin, wherein A=different isomers of pentanoate, such as valerate or pivalate etc.) and further provides examples of parenteral compositions with the compounds, with specific example of  N-benzyladraimycin-14-valerate (benzarubicin), wherein 0.01% to 0.4% by weight solution of benzarubicin is made in an aqueous solution nonionic surfactant, polyethoxylated castor oil (10% by volume) (also called as cremophor EL (please see the evidence pub chem, section 2.4)) and ethanol (10% by volume) (entire patent; especially abstract, columns 4, 5 and claims):

    PNG
    media_image2.png
    324
    464
    media_image2.png
    Greyscale
. It is noted that all examples of the instant application used cremphor EL as the surfactant.  Thus, 0.01% to 0.4% by weight solution in 10% ethanol+10%cremphor EL+79.99% (for 0.01% active compound) or 79.60% (for 0.4% active compound) aqueous carrier (total 100%). Therefore, in solution, considering density as about 1g/ml of the solution, weight of solution 100g or 100ml solution. When active compound benzarubicin as 0.01% by weight, implies that 0.01g or 10mg of the compound is present in 100g or 100ml of solution (considering density as about 1g/ml of the solution), i.e. 10mg/100ml or 0.1mg/ml or when active compound benzarubicin as 0.4% by weight, 400mg/100ml or 4mg/ml; i.e. the composition with active compound from about 0.1mg/ml-4mg/ml (encompass the range of the instant claims). Further, in the solution 10% of cremphor EL implies that cremphor EL was present as 10/100=0.1%. The cited prior art further teaches that other surfactants, similar to cremphor EL may be used in making the composition.
Ascertaining the differences between the prior art and the claims at issue
Israel teaches composition with compounds of the instant claims in range of 0.1mg/ml-4mg/ml, non-ionic surfactant and ethanol, but fails to teach polyethyleneglycol 15-hydroxaystearate as the surfactant; and amount of the compound in the composition as 0.5mg/ml to 3mg/ml or 1mg/ml.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference of polyethyleneglycol 15-hydroxaystearate as the surfactant- The cited prior art teaches that non-ionic surfactant may be used in making the composition and further provides example of polyethoxylated castor oil (also called as cremophor EL (please see the evidence pub chem, section 2.4)). Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that other commercially available non-ionic surfactant similar to cremophor EL may be useful in making the composition. Thus, the cited prior art meets all limitations of the instant claims.   
With regard to concentration of compound in the composition- the cited prior art provides that the concentration of the compound in the composition may vary from about 0.1mg/ml to about 4mg/ml. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the concentration of the compound in the composition may be selected within the range taught by the cited prior art.
Further, differences in concentration, and the like, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it is noted that the recited parameter is recognized as result-effective variables, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Thus, the cited prior art meets all limitations of the instant claims.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Israel teaches composition with compounds of the instant claims in range of 0.1mg/ml-4mg/ml, non-ionic surfactant and ethanol.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the concentration of the compound may be selected within the range as taught by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623